Citation Nr: 9922317	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 100 percent schedular rating 
for postoperative residuals of thyroid cancer with 
hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1984 to 
September 1987.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran presented testimony from that RO at a 
video conference hearing held before the undersigned, seated 
in Washington, DC, in April 1999.

The Board notes that the veteran, in a May 1995 statement, 
raised the issues of entitlement to service connection for 
left ear hearing loss and tinnitus.  These issues have not 
been adjudicated by the RO.  Therefore, they are referred to 
the RO for appropriate action.


FINDING OF FACT

The rating decision reducing the 100 percent evaluation for 
the postoperative residuals of thyroid cancer with 
hypothyroidism was based on the report of a VA examination 
which is not adequate for rating purposes.


CONCLUSION OF LAW

Restoration of a 100 percent evaluation for the postoperative 
residuals of thyroid cancer with hypothyroidism is warranted.  
38 C.F.R. § 3.344 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the veteran underwent radioactive 
iodine therapy in August 1996 for recurrent thyroid cancer.  

In August 1997, the veteran underwent a VA examination.  The 
examiner noted that the veteran's records were not available 
for review.  The examiner did record the history as reported 
by the veteran and also noted the veteran's current 
complaints of dry skin, fatigue, sleepiness, weight gain, 
irritability, frequent urination and constipation.  

On physical examination, the veteran was found to be well 
built and well nourished.  He was alert and oriented.  He had 
a surgical scar at the base of the neck with no mass felt.  
There was no lymphadenopathy.  The heart had a regular rate 
and rhythm.  The lungs were clear to auscultation.  No other 
physical findings were reported.  Laboratory testing 
disclosed abnormal thyroid functioning.  

The impression was hypothyroidism secondary to total 
thyroidectomy, and recurrent follicular cell carcinoma with 
radioactive iodine ablation of the remnant thyroid tissue.

The rating decision reducing the 100 percent evaluation to 30 
percent was based on the August 1997 VA examination report.

Significantly, the August 1997 VA examiner did not have an 
opportunity to review the pertinent medical records.  The 
examiner noted the veteran's complaints, but did not address 
whether the claimed symptoms were associated with the 
service-connected disability.  In fact, the examiner did not 
identify the current manifestations of the hypothyroidism, 
nor did the examiner indicate that the cancer was in 
remission.  In sum, the August 1997 VA examination report is 
not adequate for rating purposes.  Therefore, the RO should 
not have reduced the 100 percent evaluation for the 
postoperative residuals of thyroid cancer with hypothyroidism 
on the basis of this examination report.  38 C.F.R. 
§ 3.344(c).





ORDER

Restoration of a 100 percent evaluation for the postoperative 
residuals of thyroid cancer with hypothyroidism is granted, 
effective the date of the reduction.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals
















VA Form 4597 Attached


